Citation Nr: 0739721	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	J. Michael Cassell, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim for 
a heart condition as secondary to service-connected PTSD.  
The veteran perfected a timely appeal of this determination 
to the Board. 


FINDING OF FACT

The weight of the medical evidence is against a showing that 
the veteran has a current heart condition that is due to an 
injury or other event or incident of the veteran's period of 
active service, or due to a service-connected disability. 


CONCLUSION OF LAW

The veteran does not have a heart condition that is due to 
disease or injury that was incurred in or aggravated by 
active service, or due to a service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a)  (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2002, May 2006, and March 
2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim, and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  In addition, 
the RO provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claim after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the December 2006 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, a VA examination, and 
statements submitted by the veteran and his representative in 
support of his claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as heart disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claim.  In this case, the veteran does not 
contend, and the evidence does not establish, that the 
veteran had a heart disability in service or within one year 
of service.  Instead, the veteran contends that he has a 
heart condition that is caused or aggravated by his service-
connected PTSD.  The veteran is currently service-connected 
for PTSD, evaluated as 100 percent disabling.

The medical evidence in this case indicates that the veteran 
had a heart attack in 1998.  Afterwards, the veteran had 
recurrent chest pain, with weekly episodes for two months 
following the heart attack.  The frequency of these episodes 
diminished over time.  In August 2002, and January and 
February 2004, the veteran had additional episodes of chest 
pain, relieved by taking Nitroglycerin.  The veteran 
indicated that episodes of chest pain were associated with 
flare-ups of his PTSD.

An August 1999 report of one of the veteran's physicians 
stated that the veteran was being treated for coronary artery 
disease which is exacerbated by stress.  An October 2003 
statement of this same physician indicated that the veteran's 
stress from PTSD aggravated his heart disease beyond what 
would be normally expected.  

An October 2004 statement of another physician stated that 
stress imaging in 1998 and 1999 demonstrated a fixed inferior 
wall defect suggestive of a prior inferior wall myocardial 
infarction.  An October 2003 stress study, however, was 
within normal limits.  Based on recurrent chest pain 
syndrome, this physician stated that he performed a left 
heart catheterization which demonstrated a right coronary 
artery stenosis, which was treated with stenting.  This 
physician also stated that the veteran's PTSD likely did 
result in exacerbation of his chest pain syndrome, and the 
presence of any psychosocial stressor can prompt or 
exacerbate angina.  The physician, however, also stated that 
he did not believe that there is any literature to suggest a 
causal relationship between the psychosocial stress or 
specifically PTSD and the development of coronary artery 
disease.  

In order to determine whether the veteran has a heart 
condition, and if so, whether this condition was caused by 
his service-connected PTSD, the veteran was afforded a VA 
examination dated in April 2004.  The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination.  The examiner also noted the reports of 
the veteran's private physicians, as well as the veteran's 
medical history.  After examination, the veteran was 
diagnosed with anginal type chest pain associated with stress 
with no current evidence of coronary artery disease and three 
normal stress tests in the last three years.  The physician 
also offered the opinion that "[a]t the present time, the 
veteran has a normal EKG.  Stress tests in 2001, 2002, and 
2003 are reported as normal.  There is no clinical evidence 
of symptomatic coronary artery disease except for subjective 
report of chest pain.  Coronary artery disease is due to 
atherosclerotic disease which is not related to post 
traumatic stress disorder.  The veteran has a vague history 
of myocardial scarring in the inferior segment of the left 
ventricle during Thallium stress tests in 1998 and 1999, 
subsequent stress tests in 2001, 2002, and 2003 using Bruce 
protocol reported no evidence of ischemia with normal ST 
segments.  Maximum exercise capacity was METS 7.3.  At 
present, these studies indicate no active coronary artery 
disease."

Based on the foregoing, service connection for a heart 
condition must be denied. In this regard, the Board notes 
that the veteran clearly has a history of myocardial 
infarction and subsequent angina.  He has also had a left 
heart catheterization which demonstrated a right coronary 
artery stenosis, which was treated with stenting.  His heart 
disability, however, to include any coronary artery disease, 
is not shown by the medical evidence to have caused by his 
active duty service or aggravated by his service-connected 
PTSD.  

Here, the Board notes that the angina and chest pain 
experienced by the veteran subsequent to his heart attack, is 
not a separate disability, but rather an acute and transitory 
symptom that comes and goes and can be treated with 
medication.  In this regard, the Board notes that pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Therefore, although the veteran 
has opinions in the record indicating that the veteran has 
anginal type chest pain associated with stress, and that his 
chest pain may aggravated by his service-connected PTSD, this 
is not a separate disability that may be service-connected.  

Indeed, the chest pain is a residual symptom of the veteran's 
underlying heart disability.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).  There has been no competent 
evidence presented showing that the chest pain itself - 
whether caused by stress due to PTSD or otherwise - is 
actually causing additional coronary heart disease.  In this 
regard the veteran's private physicians stated that he did 
not believe that there is any literature to suggest a causal 
relationship between the psychosocial stress or specifically 
PTSD and the development of coronary artery disease.  And the 
April 2004 VA examiner who examined the veteran and his 
claims file in connection with the claim found no current 
evidence of coronary artery disease, as well as noting that 
coronary artery disease is due to atherosclerotic disease 
which is not related to post traumatic stress disorder.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(without a current diagnosis, a claim for entitlement to 
service connection for such condition cannot be sustained).  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran has a currently diagnosed 
heart condition that is the result of his active service or a 
service-connected disability.  In reaching this 
determination, the Board does not wish in any way to diminish 
the veteran's honored service.  The Board, however, is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).


ORDER

Service connection for a heart condition, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD), is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


